 



Exhibit 10.22
PROMISSORY NOTE

DATE:   September 28, 2006

MAKER:   Sunbelt Investors, L.L.C., a Nevada limited liability company

MAKER’S MAILING ADDRESS:
Sunbelt Investors, L.L.C.
6 Carnival Rd.
Hilton Head, South Carolina 22926-3720
Beaufort County, South Carolina

PAYEE:   Great Western Land and Recreation, Inc., a Nevada corporation

PLACE FOR PAYMENT:
Great Western Land and Recreation, Inc.
7373 North Scottsdale Rd., Suite C 140
Scottsdale, Arizona 85253
Maricopa County, Arizona, or any other place that Payee may designate in
writing.
PRINCIPAL AMOUNT: $1, 974, 681.20. The maximum amount of this promissory note
(the “Note”) shall not exceed TWO MILLION TWO HUNDRED THOUSAND AND 00/100 U.S.
DOLLARS ($2,200,000.00) (plus ten percent (10%) depending on the closing costs,
administrative cost, bank fees and commitment costs).
ANNUAL INTEREST RATES:
Year One:
Interest will accrue at the rate of zero percent (0%) for the first six
(6) months of this Note; thereafter, if the Note has not been paid in full or
transferred, the applicable interest rate for the next six (6) months shall be
one percent (1%). In partial consideration for this low interest rate in the
first year, Maker warrants to grant to Payee the right of first refusal to
purchase the property made the basis of this transaction, which right of first
refusal shall exist and continue throughout the pendency of this Note.
Year Two:
In year two (2) of the Note interest shall accrue at a rate of three percent
(3%), however Payee extends Maker the option of applying to the second year
interest the FIFTY THOUSAND AND 00/100 U.S. DOLLARS ($50,000.00) of
consideration for the second year of the Non-Compete Agreement executed
concurrently herewith between Maker and Payee.
Year Three:
In year three (3) of this Note, the applicable interest rate shall be six
percent (6%), however Payee extends Maker the option of exchanging to Payee a
one-third (1/3) interest in Houston Promenade Four, L.L.C. (an Arizona limited
liability company, located at 7373 North Scottsdale Rd., Suite C 140,
Scottsdale, Arizona 85253, Maricopa County, Arizona), at its then appraised
value as determined by a neutral valuation expert in the industry, as currency
to be applied against the interest due for the third year.
Years Four and Five and any other year for which this Note is extended:
For years four (4) and five (5), and for any year beyond the fifth year through
which this Note is extended, interest shall accrue at a rate of six percent
(6%).

 



--------------------------------------------------------------------------------



 



Consideration for Favorable Interest Rates:
In consideration of the favorable interest rates in this Note and upon Payee’s
requests, Maker covenants to abide by the following conditions at all times
during the pendency of the indebtedness reflected by this Note:

  1.   Each of the lot sizes in the Westchester Lakes development will be no
less than fifty (50) feet across the front of the lot, except for an occasional
corner lot, so as not to compete with the lot sizes in the Mallard Crossing
development;     2.   Maker will cooperate with Payee to obtain drainage
casements and participate in good faith using reasonable best efforts in the
search for appropriate drainage solutions for both the Westchester Lakes
development and the Mallard Crossing development; and     3.   Maker and Payee
agree to each work independently, in good faith and using reasonable best
efforts, as is in each’s own interest, to obtain a third party buyer to purchase
the Property, as soon as is practical.

MATURITY DATE: The Maturity Date for this Note shall be September 30, 2011, on
which date payment is due in full on the Principal Amount and all outstanding
interest. However, Payee grants to Maker an opportunity to extend this Note for
an extra two (2) year period. The extension option must be exercised by Maker in
writing to Payee no less that thirty (30) days prior to the Maturity Date of
this Note as specified herein.
INTEREST RATE ON MATURED, UNPAID AMOUNTS: Three quarters of one percent (3/4%)
per month.
TERMS OF PAYMENT (PRINCIPAL AND INTEREST):
The Principal Amount is due and payable on September 30, 2011, and the interest
is due and payable annually as it accrues on the 30th day of September each
year. Payments will be applied first to accrued interest and the remainder to
reduction of the Principal Amount.
SECURITY FOR PAYMENT: This Note is secured by a Deed of Trust dated
September 29, 2006 from Sunbelt Investors, L.L.C. to James W. Christian,
trustee, which covers the following real property:
All the land in a 199.98 acre tract located in the J. Ratcliffe Survey, Abstract
No. 664, Harris County, Texas being all that certain called 199.98 acre tract as
described in the deed from Stephen L Baker, Robert S. Baker, Michael W. Baker,
Emily Marianne Baker and Mark Baker to Great Western Acquisitions, L.L.C. dated
March 31, 2004 and recorded under Harris County Clerk File No. X513066, the
subject land being more particularly described on Exhibit “A” attached hereto
and incorporated herein by reference as if set forth at length.
MAKER’S PROMISE TO PAY:
Maker promises to pay to the order of Payee the Principal Amount plus interest
at the applicable Annual Interest Rate. This Note is payable at the Place for
Payment and according to the Terms of Payment. All unpaid amounts are due by the
Maturity Date. After maturity, Maker promises to pay any unpaid principal
balance plus interest at the Annual Interest Rate on Matured, Unpaid Amounts.
If Maker defaults in the payment of this Note or in the performance of any
obligation in any instrument securing or collateral to this Note, Payee may
declare the unpaid principal balance, earned interest, and any other amounts
owed on the Note immediately due. Notwithstanding any other provision of this
Note, in the event of a default, before exercising any of Payee’s remedies under
this Note or any deed of trust securing it, Payee will first give Maker written
notice of default and Maker will have thirty (30) days after notice is given in
which to cure the default. To be effective, such written notice must be sent to:
1) Roger Clark at 6 Carnival Rd., Hilton Head, SC 22926-3702, AND

2



--------------------------------------------------------------------------------



 



2) Jay N. Torok at 7656 East Sweetwater Ave., Scottsdale, AZ 85260, or to any
other address(es) as Maker may designate in writing. If the default is not cured
thirty (30) days after notice, Maker and each surety, endorser, and guarantor
waive all demand for payment, presentation for payment, notice of intention to
accelerate maturity, notice of acceleration of maturity, protest, and notice of
protest, to the extent permitted by law.
Maker also promises to pay reasonable attorney’s fees and court and other costs
if this Note is placed in the hands of an attorney for collection or
enforcement. These expenses will bear interest from the date of advance at the
Annual Interest Rate on Matured, Unpaid Amounts. Maker will pay Payee these
expenses and interest on demand at the Place for Payment. These expenses and
interest will become part of the debt evidenced by the Note and will be secured
by any security for payment,
PREPAYMENT: Maker may prepay this Note in any amount at any time before the
Maturity Date without penalty or premium. However, Maker covenants that it shall
not prepay the full balance of this Note prior to extinguishing the first lien
indebtedness to Bank of Houston, to which this Note and its accompanying Deed of
Trust are subordinate.
APPLICATION OF PREPAYMENT: Prepayments will be applied first to accrued interest
and the remainder to installments on principal in the inverse order of maturity
so that they will be applied to the last maturing principal installments first.
These prepayments will not reduce the amount or time of payment of the remaining
installments, which will continue until the Principal Amount and all accrued
interest are paid. Interest on the prepaid principal will immediately cease to
accrue.
Interest on the debt evidenced by this Note will not exceed the maximum rate or
amount of non-usurious interest that may be contracted for, taken, reserved,
charged, or received under law. Any interest in excess of that maximum amount
will be credited on the Principal Amount or, if the Principal Amount has been
paid, refunded. On any acceleration or required or permitted prepayment, any
excess interest will be canceled automatically as of the acceleration or
prepayment or, if the excess interest has already been paid, credited on the
Principal Amount or, if the Principal Amount has been paid, refunded. This
provision overrides any conflicting provisions in this Note and all other
instruments concerning the debt.
Maker is responsible for all obligations represented by this Note.
When the context requires, singular nouns and pronouns include the plural.
A default exists under this Note if: (1) (a) Maker or (b) any other person
liable on any part of this Note or who grants a lien or security interest on
property as security for any part of this Note (an “Other Obligated Party”)
fails to timely pay or perform any obligation or covenant in any written
agreement between Payee and Maker or any Other Obligated Party; (2) any
warranty, covenant, or representation in this Note or in any other written
agreement between Payee and Maker or any Other Obligated Party is materially
false when made; (3) a receiver is appointed for Maker, any Other Obligated
Party, or any property on which a lien or security interest is created as
security (the “Collateral Security”) for any part of this Note; (4) any
Collateral Security is assigned for the benefit of creditors; (5) a bankruptcy
or insolvency proceeding is commenced by Maker, a partnership of which Maker is
a general partner, or an Other Obligated Party; (6) (a) a bankruptcy or
insolvency proceeding is commenced against Maker, a partnership of which Maker
is a general partner, or an Other Obligated Party and (b) the proceeding
continues without dismissal for sixty (60) days, the party against whom the
proceeding is commenced admits the material allegations of the petition against
it, or an order for relief is entered; (7) any of the following parties is
dissolved, begins to wind up its affairs, is authorized to dissolve or wind up
its affairs by its governing body or persons, or any event occurs or condition
exists that permits the dissolution or winding up of the affairs of any of the
following parties: Maker, a partnership of which Maker is a general partner, or
an Other Obligated Party; and (8) any Collateral Security is impaired by loss,
theft, damage, levy and execution, issuance of an official writ or order of
seizure, or destruction, unless it is promptly replaced with collateral security
of like kind and quality or restored to its former condition.
This Note will be construed under the laws of the State of Arizona, without
regard to choice-of-law rules of any jurisdiction.

3



--------------------------------------------------------------------------------



 



            SUNBELT INVESTORS, L.L.C.,
a Nevada limited liability company
      /s/ Jay N. Torok       Jay N. Torok, President and Secretary           

4